DETAILED ACTION
Allowable Subject Matter
Claims 4-8 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkner-Cieslicki et al. US 2021/0041948 hereinafter referred to as Berkner in view of Raffle et al. US 10,095,307 hereinafter referred to as Raffle and further in view of Robbins et al. US 2014/0375790 hereinafter referred to as Robbins.
In regards to claim 1, Berkner teaches:
"A head mounted display, comprising: at least one display, ... and generating at least one image light beam"

"a first image capture device, disposed by overlapping with the at least one display ... and configured to capture a target area image on a target area through the open area"
Berkner Figure 9, 11 and paragraph teach Eye tracking cameras 2240A and 2240B (e.g., IR cameras, for example 400×400 pixel count cameras) are located at or near edges of displays 2022A and 2022B, respectively. 
"a light beam generator, configured to project at least one light beam to the target area, wherein the target area reflects the at least one light beam to generate at least one reflection light beam"
Berkner paragraph [0082] teaches IR light sources 2230A and 2230B (e.g., IR LEDs) may be positioned in the HMD 2000 (e.g., around the eyepieces 2220A and 2220B, or elsewhere in the HMD 2000) to illuminate the user's eyes 2292A and 2292B with IR light. 
"and an optical compensation element, disposed between the at least one display and the target area, and configured to convert a transmission direction of the at least one image light beam and enable the at least one reflection light beam to be directly transmitted to the first image capture device"
Berkner Figure 11 and paragraph [0082] teaches  Diffraction gratings 2242A and 2242B are located at or within the eyepieces 2220A and 2220B.
Berkner does not explicitly teach:
“[display] having an open area” and “[image capture device] corresponding to the open area”
Raffle Figure 6 and column 4 lines 50-60 teach the imaging device 240 is positioned more centrally, the additional reflective element 505 may be omitted, and an HMD or VR ready device 800 (see FIG. 8) as the display device 235 may be used.  From Figure 6 it is clear that imaging device 240 is located within a hole in display 800.  A hole has an open area.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Berkner in view of Raffle to have included the features of “[display] having an open area” and “[image capture device] corresponding to the open area” because Eye tracking provides numerous advantages in virtual reality (VR) environments and VR applications (Raffle column 1 lines 25-35).
Berkner/Raffle do not explicitly teach:
“wherein the optical compensation element does not change a transmission path of the at least one reflection light beam reflected by the target area”
This feature represents nothing more than a design choice based on the ergonomics of the optical system.  It does not provide for any unpredictable results and would be considered a routine implementation by those of ordinary skill in the art.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Robbins Figure 3 and paragraph [0020] teaches an eye-side surface 326 of the user-facing compensator 322.  It is clear from the illustration that this compensator does not change the optical path of the reflected beam.  It would have been obvious for a person with ordinary skill in 
In regards to claim 2, Berkner/Raffle/Robbins teach all the limitations of claim 1 and further teach:
“wherein the optical compensation element is a diffractive optics element”
Berkner paragraph [0052] teaches, inter alia, a transmissive diffraction grating 250 may be implemented as a holographic layer 250 sandwiched between two optical lenses of an eyepiece 220.
In regards to claim 3, Berkner/Raffle/Robbins teach all the limitations of claim 2 and further teach:
“wherein the at least one display comprises a first display and a second display; and the diffractive optics element comprises a first portion and a second portion respectively relative to the first display and the second display”
Berkner Figure 11 teaches right and left eyes with corresponding displays.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkner in view of Raffle in view of Robbins in view of Kim et al. US 2021/0176383 hereinafter referred to as Kim.
In regards to claim 9, Berkner/Raffle/Robbins teach all the limitations of claim 1 but do not explicitly teach:
“wherein the at least one display further has a plurality of auxiliary open areas, the head mounted display further comprising: a plurality of second image capture devices, respectively corresponding to the plurality of auxiliary open areas, disposed by overlapping with the display; and capturing a plurality of target area images on the target area respectively through the plurality of auxiliary open areas”
Kim teaches in paragraph [0030] the display may contain “holes” or empty space between the display pixels and/or display subpixels for at least some light to pass through.  These holes are equivalent to open areas.  Kim teaches an embodiment in Figure 10 where a plurality of under display optical sensing elements 1004.  The Examiner interprets the more than one optical sensing elements as a plurality of second image capture devices.  The Examiner the more than one open areas that correspond with imaging device as “auxiliary open areas”.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Berkner/Raffle in view of Kim to have included the features of “wherein the at least one display further has a plurality of auxiliary open areas, the head mounted display further comprising: a plurality of second image capture devices, respectively corresponding to the plurality of auxiliary open areas, disposed by overlapping with the display; and capturing a plurality of target area images on the target area respectively through the plurality of auxiliary open areas” because the eye tracking unit is disposed adjacent to the display, which may obstruct a user's view of the display area and add bulk to the electronic device (Kim [0002]).
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422